Citation Nr: 1759329	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-15 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for purposes of establishing special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection and assigned an initial 0 percent (noncompensable) rating for chronic acne vulgaris, effective November 13, 2006.  The Veteran appealed the initial rating assigned. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing in July 2011.  A transcript of the hearing is of record. 

In September 2012 and February 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran is not precluded from maintaining substantially gainful employment due to a single service-connected disability. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU for purposes of establishing SMC under 38 U.S.C. 1114(s) have not been met.  38 U.S.C. §§ 1114(s), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.350(i), 4.15, 4.16, 4.19 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Veteran's representative has challenged the adequacy of the May 2016 VA medical opinions.  Specifically, in a July 2017 brief, he asserted that the opinions did not substantially comply with the Board's February 2016 remand, as the remand directed the AOJ to schedule the Veteran for a VA examination performed by a vocational specialist.  The May 2016 VA examination reports were prepared by medical professionals that assessed the functional impairment caused by the Veteran's service-connected disabilities.  The reports were based on examinations, interviews with the Veteran, and the examiners' medical expertise.  The Board finds that there has been substantial compliance with its February 2016 remand.  The ultimate responsibility for determining the effects of disabilities on the question of employability rests with the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this case, there is adequate medical evidence of record to make a determination.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2017).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Law and Analysis

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, although the Veteran has a combined 100 percent schedular evaluation, VA has a duty to maximize benefits.  A separate award of a TDIU predicated on a single disability when considered together with other service-connected disabilities independently rated at 60 percent or more, may warrant payment of SMC under 38 U.S.C. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  

The Veteran is service-connected the following disabilities:  superficial chronic acne vulgaris of the face rated as 80 percent disabling; chronic acne vulgaris of the posterior trunk rated as 40 percent disabling; posttraumatic stress disorder with dysthymia and panic disorder rated as 30 percent disabling; post-operative residuals of ventral hernia with persistent diastasis rated as 20 percent disabling; and, chronic acne vulgaris with scarring of anterior trunk rated as 20 percent disabling.  The Board remanded the claim to afford the Veteran with VA examinations to determine whether any single service-connected disability rendered the Veteran unable to secure and follow substantially gainful employment. 

In February 2011, the Veteran was afforded a VA skin examination.  The VA examiner commented that the Veteran had some disfiguring acne scars of the face to such a degree as could result in an unfair bias when seeking employment that could cause problems in social interactions.

In May 2016, the Veteran was afforded VA skin, VA PTSD, and VA hernia examinations.  

At the skin examination, the Veteran indicated that he was not claiming unemployability.  The VA examiner observed very few scattered comedomes on the back with diffuse pitting and scarring on the face, back, and anterior trunk.  The scars and pitting were unmeasurable but covered 9 percent of the back, 6-7 percent of the anterior trunk, and 4 percent of the head.  The VA examiner concluded that these conditions would not prevent the Veteran from being able to work in any capacity.

The VA examiner confirmed the diagnoses of PTSD, panic disorder, and dysthymia.  The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and disturbances of motivation and mood.  These disorders were productive of occupational and social impairment with reduced reliability and productivity.  The Veteran retired in 1987 at the age of 37.  He stopped working due to a hernia and was unemployed until 1991.  It was determined that he was no longer employable because he could not do manual labor and had minimal education for non-manual work.  In 1991, the Veteran began working as part of a special program.  He worked until 1994 and stopped working as funding was cut for his program.  He received disability retirement from the civil service.  The VA examiner concluded that the Veteran's understanding and memory were good.  His sustained concentration and persistence, social interaction, and adaptation were fair.  She highlighted that the Veteran only stopped working when funding for his program ran out.  He was able to get along adequately with others in a work environment and there were no significant problems with adapting, socially, or emotionally in a work environment.  The Veteran's panic attacks were limited primarily to night time, and waking up from sleep and interrupting his sleep.  There was some associated daytime fatigue.

At the VA hernia examination, the Veteran stated that he was not claiming unemployability.  A hernia was not palpable upon examination.  The Veteran stated that he had 35 recurring abdominal hernias with surgical repair.  He also had surgery to correct a bowel obstruction.  The VA examiner was unable to determine which scarring was from the hernia repairs and which were from the bowel obstruction repair.  The ventral hernia would not allow the Veteran to engage in manual labor activities.  The VA examiner indicated that the Veteran could work in any capacity requiring light or sedentary work.

The Veteran's treatment records are consistent with the VA examination reports. 

The weight of the evidence shows that the Veteran is not precluded from substantially gainful employment by a single service-connected disability.  The Veteran returned to work in 1991 and stopped work only when funding for his program was cut.  The May 2016 VA examiner found that the Veteran's skin disabilities did not prevent work in any capacity.  Although the VA mental health examiner found that the Veteran's PTSD was productive of daytime fatigue, the examiner also determined that the Veteran was still able to get along adequately with others in a work environment.  There were no significant problems with adapting, socially, or emotionally in a work environment.  Lastly, the Veteran's hernia disability was found to only prevent manual labor activities.  The Veteran was able to work in light or sedentary work.  

Furthermore, the Veteran's PTSD and hernia disabilities individually are rated less than 60 percent disabling and thus do not meet the schedular criteria for SMC.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  

The Board has considered the Veteran's lay statements regarding his employability.  Significantly, at his most recent VA examinations, he indicated that he was not seeking an award for unemployability.  While a Veteran is presumed to seek the maximum benefits available and VA has a duty to maximize his/her benefits, his comments taken on their face weigh against the implied claim.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  The Board finds that a single service-connected disability does not prevent the Veteran from securing or following a gainful occupation.  Accordingly, the criteria for a TDIU for purposes of establishing SMC under 38 U.S.C. § 1114(s) are not met.  


ORDER

Entitlement to a TDIU for purposes of establishing SMC under 38 U.S.C. § 1114(s) is denied. 




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


